Exhibit 10.1

AMENDMENT NO. 5 TO LOAN AGREEMENT

This Amendment No. 5 to Loan Agreement (this “Agreement”), dated as of August
28, 2020, is among KEY ENERGY SERVICES, INC., a Delaware corporation (the
“Company”), KEY ENERGY SERVICES, LLC, a Texas limited liability company (“Key
Energy LLC”, and together with the Company, collectively, “Borrowers” or
“Borrower”), Lenders party to this Agreement constituting Required Lenders and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in such capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers, the Lenders from time to time party thereto, the
Administrative Agent, and Bank of America, N.A., as Collateral Agent, are
parties to that certain Loan and Security Agreement dated as of December 15,
2016 (as amended, supplemented, restated or otherwise modified from time to time
prior to the date hereof, the “Existing Loan Agreement”; unless otherwise
defined herein, capitalized terms used herein that are not otherwise defined
herein shall have the respective meanings assigned to such terms in the Amended
Loan Agreement defined below); and

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Existing Loan Agreement, and, subject to
the satisfaction of the conditions set forth herein, the Lenders signatory
hereto and the Administrative Agent are willing to do so, on the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Amendments. Borrower, Lenders party hereto and Administrative Agent agree
that the Existing Loan Agreement shall hereby be amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double underlined text) as set forth in Exhibit
A attached hereto (the Existing Loan Agreement as so amended, the “Amended Loan
Agreement”).

2. No Other Amendments or Waivers.

This Agreement, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except for the amendments to the Existing Loan Agreement
set forth in Section 1 hereof, the Existing Loan Agreement shall remain
unchanged and in full force and effect. The execution, delivery, and performance
of this Agreement shall not operate as a waiver of or as an amendment of, any
right, power, or remedy of Administrative Agent or the Lenders under the
Existing Loan Agreement or any of the other Loan Documents as in effect prior to
the date hereof, nor constitute a waiver of any provision of the Existing Loan
Agreement or any of the other Loan Documents except for the amendments to the
Existing Loan Agreement as set forth in Section 1 hereof. The agreements set
forth herein are limited to the specifics hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
not excuse future non-compliance under the Amended Loan Agreement or other Loan
Documents, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

3. Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent on the date hereof:



--------------------------------------------------------------------------------

3.1 Execution of Agreement. Each Borrower, Administrative Agent and Lenders
constituting Required Lenders shall have duly executed and delivered this
Agreement.

3.2 Accuracy of Representations and Warranties. All representations and
warranties contained in Section 5 hereof shall be true and correct in all
respects.

3.3 Fees and Expenses. The Administrative Agent shall have received all
reasonable and documented fees and expenses of the Administrative Agent and of
counsel to the Administrative Agent for which invoices (including estimates)
have been presented prior to the date hereof shall have been paid.

3.4 Corporate Authorization. Administrative Agent shall have received a
certificate of a duly authorized officer of each Borrower, certifying that an
attached copy of resolutions authorizing execution and delivery of this
Agreement is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to the credit facility as
amended hereby.

3.5 Term Loan Credit Agreement Amendment. Administrative Agent shall have
received evidence reasonably satisfactory to Administrative Agent that an
amendment to the Term Loan Credit Agreement has been entered into by all
requisite parties thereto amending provisions thereto in a manner that result in
no more restrictive provisions than the correspondingly amended provisions of
the Amended Loan Agreement.

3.6 Absence of Defaults. No Default or Event of Default has occurred and is
continuing or would reasonably be expected to result after giving effect to this
Agreement.

4. Representations and Warranties. Each Borrower hereby jointly and severally
represents and warrants to Administrative Agent and Lenders, that

4.1 the execution, delivery and performance by the Borrowers of this Agreement:

(a) are within each Borrower’s corporate, limited liability company or
partnership powers, as applicable, and have been duly authorized by all
necessary corporate, limited liability company or partnership, as applicable,
and, if required, equity holder action (including, without limitation, any
action required to be taken by any class of directors or other governing body of
any Borrower or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the execution, delivery and performance by
the Borrowers of this Agreement);

(b) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or other equity holders or any class of directors or
other governing body, whether interested or disinterested, of any Borrower or
any other Person), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of this Agreement or
the consummation of the transactions contemplated hereby, except such as have
been obtained or made and are in full force and effect other than those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, or could not reasonably be expected to have a Material
Adverse Effect;

 

2



--------------------------------------------------------------------------------

(c) will not violate any Sanctions and Applicable Law, any Organic Documents of
any Borrower or any Restricted Subsidiary, or any order of any Governmental
Authority;

(d) will not violate or result in a default under any Material Contract, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any Restricted Subsidiary; and

(e) will not result in the creation or imposition of any Lien on any Property of
any Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

4.2 this Agreement has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and

4.3 no Default or Event of Default has occurred and is continuing.

5. Reaffirmation. Each of the Borrowers hereby confirms its respective
guarantees, pledges, grants of security interests and other obligations, as
applicable, under and subject to the terms of each of the Loan Documents to
which it is party, and agrees that such guarantees, pledges, grants of security
interests and other obligations, and the terms of each of the Loan Documents to
which it is a party, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect. Each Borrower acknowledges and
agrees that any of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect, and that all of its obligations
thereunder (other than as expressly amended hereby) shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement.

6. Miscellaneous.

6.1 Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.

6.2 Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

6.3 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Agreement shall
remain in full force and effect.

6.4 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the sole
benefit of the parties and their respective successors and assigns.

 

3



--------------------------------------------------------------------------------

6.5 References. Any reference to the Loan Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.

6.6 Loan Document. This Agreement shall be deemed to be and shall constitute a
Loan Document.

6.7 Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Existing Loan Agreement. The Amended Loan Agreement and each
of the Loan Documents remain in full force and effect.

6.8 Entire Agreement. This Agreement constitutes the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

6.9 Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Administrative Agent has received counterparts bearing the signatures of all
parties hereto and each of the other conditions set forth in Section 4 hereof is
satisfied. Delivery of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

[Remainder of Page Intentionally Left Blank]

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

KEY ENERGY SERVICES, INC. By  

/s/ Nelson Haight

  Name: Nelson Haight   Title: SVP + CFO KEY ENERGY SERVICES, LLC. By  

/s/ Nelson Haight

  Name: Nelson Haight   Title: SVP + CFO

[Signature Page to Amendment No. 5 to

Loan Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Administrative Agent and a Lender By  

/s/ Ajay Jagsi

  Name: Ajay Jagsi   Title:Vice President

[Signature Page to Amendment No. 5 to

Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

             

  Name:   Title:

[Signature Page to Amendment No. 5 to

Loan Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By  

/s/ Mark Schafer

  Name: Mark Schafer   Title: Vice President By  

/s/ Maria Levy

  Name: Maria Levy   Title: Vice President

[Signature Page to Amendment No. 5 to

Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amended Loan Agreement

See Attached